 



Exhibit 10.1
AMENDMENT NO. 1 TO LOAN AGREEMENT
     This AMENDMENT NO. 1 TO LOAN AGREEMENT (this “Agreement”) is entered into
and effective as of July 15, 2005 (or such other date as expressly set forth
herein), by and among Layne Christensen Company, a Delaware corporation
(Borrower) and LaSalle Bank National Association (LaSalle), as Administrative
Agent, and LaSalle and the other lenders, as Lenders.
Recitals:

A.   Borrower, Administrative Agent and Lenders are party to that certain Loan
Agreement dated as of July 31, 2003 (as amended, the “Original Loan Agreement”).
  B.   Administrative Agent, Lenders and Borrower have agreed to the provisions
set forth herein on the terms and conditions contained herein.

Agreement
     Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower,
Administrative Agent and the Lenders hereby agree as follows:
1. Definitions. All references to the “Agreement” or the “Loan Agreement” in the
Original Loan Agreement and in this Agreement shall be deemed to be references
to the Original Loan Agreement as it is amended hereby and as it may be amended,
restated, extended, renewed, replaced, or otherwise modified from time to time.
Capitalized terms used and not otherwise defined herein have the meanings given
them in the Original Loan Agreement.
2. Effectiveness of Agreement. This Amendment shall become effective as of the
date first written above (or such other date as expressly set forth herein), but
only if this Amendment has been executed by the Company, Administrative Agent
and the Required Lenders, and only if all of the documents listed on Exhibit A
to this Amendment have been delivered and, as applicable, executed, sealed,
attested, acknowledged, certified, or authenticated, each in form and substance
reasonably satisfactory to Administrative Agent on or before the date first
written above (unless otherwise specifically noted on Exhibit A) and the
Required Lenders and payment of the First Amendment Fee in the amount set forth
on Exhibit A.
3. Amendment.
     3.1. Revolving Loan Commitment. The first sentence to Section 3.1.1 of the
Original Loan Agreement is deleted and replaced with the following:
“3.1.1. Aggregate Amount; Reductions. Subject to the limitations in
Section 3.1.2 and elsewhere herein, each Lender commits to make available to
Borrower, from the Effective Date to the Revolving Loan Maturity Date, such
Lender’s pro-rata share (as listed on Exhibit 3 hereto) of an Aggregate
Revolving Loan Commitment of $40,000,000, by funding such Lender’s pro-rata
share of Revolving Loan Advances made from time to time by Administrative Agent
as provided herein. Subject to the limitations in Section 3.1.2 and elsewhere
herein, payments and prepayments that are applied to reduce the Aggregate
Revolving Loan may be re-borrowed through Revolving Loan Advances.”

 



--------------------------------------------------------------------------------



 



     3.2. Base Rate Margins; Eurodollar Margins; Unused Fee. Effective August 1,
2005, the chart in Section 4.6 of the Original Loan Agreement is deleted in its
entirety and replaced with the following:

                  If the ratio of                 Borrower’s Total              
  Funded Indebtedness                 to EBITDA (for the                 four
fiscal quarter                 period of Borrower                 most recently
  Eurodollar   Base Rate       Reference ended) is   Margin   Margin   Unused
Fee Rate   Level
greater than or

  2.25%   0.50%   0.300%   I
equal to 2.75 to
1.00
               
greater than or

  2.00%   0.25%   0.275%   II
equal to 2.25 to
1.00 but less than
2.75 to 1.00
               
greater than or

  1.75%   0.00%   0.250%   III
equal to 1.75 to
1.00 but less than
2.25 to 1.00
               
greater than or

  1.50%   0.00%   0.250%   IV
equal to 1.25 to
1.00 but less than
1.75 to 1.00
               
less than 1.25 to

  1.25%   0.00%   0.225%   V
1.00
               

     3.3. Interest Periods for Eurodollar Loans. The lead-in sentence to
Section 4.7 of the Original Loan Agreement is deleted and replaced with the
following:
“For each Eurodollar Loan, Borrower shall select an Interest Period that is
either 14 days, one month, two months, three months or six months; provided
that:”
     3.4. Revolving Loan Maturity Date. The reference to “July 31, 2006” in
Section 6.1.2 of the Original Loan Agreement is deleted and replaced with
“July 31, 2007”.
     3.5. Existing Definitions. The definition of “Eurodollar Rate” in
Exhibit 2.1 to the Original Loan Agreement is deleted and replaced with the
following:
“Eurodollar Rate — means a rate of interest for the applicable Interest Period
equal to (a) the per annum rate of interest at which United States dollar
deposits in an amount comparable to the amount of the relevant Eurodollar Loan
and for a period equal to the relevant Interest Period are offered in the London
Interbank Eurodollar market at 11:00 A.M. (London time) two (2) Business Days
prior to the commencement of such Interest Period (or three (3) Business Days
prior to the commencement of such Interest Period if banks in London, England
were not open and dealing in offshore United States dollars on such second
preceding Business Day), as displayed in the

2



--------------------------------------------------------------------------------



 



Bloomberg Financial Markets system (or other authoritative source selected by
the Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the
Eurodollar Rate is otherwise determined by the Administrative Agent in its sole
and absolute discretion, divided by (b) a number determined by subtracting from
1.00 the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the Eurodollar Rate shall be
conclusive, absent manifest error.”
3.6. Exhibit 3. The Exhibit 3 attached to the Original Loan Agreement is deleted
and replaced with the Exhibit 3 attached. hereto.
3.7. Exhibit 3.1.3. The Exhibit 3.1.3 attached to the Original Loan Agreement is
deleted and replaced with the Exhibit 3.1.3 attached. hereto.
4. Representations and Warranties of Borrower. Borrower hereby represents and
warrants to Administrative Agent and the Lenders as of the date hereof that
(i) Borrower’s execution of this Agreement has been duly authorized by all
requisite action of Borrower; (ii) no consents are necessary from any third
parties for Borrower’s execution, delivery or performance of this Agreement,
(iii) this Agreement, the Loan Agreement, and each of the other Loan Documents,
constitute the legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their terms, except to the extent that the
enforceability thereof against Borrower may be limited by bankruptcy, insolvency
or other laws affecting the enforceability of creditors rights generally or by
equity principles of general application, (iv) except as disclosed on the
supplemental disclosure schedule attached hereto as Exhibit B, the disclosure
schedule attached to the Original Loan Agreement, and as disclosed by the terms
of any amendments, consents or waivers signed by Administrative Agent and the
Lenders prior to the date hereof, all of the representations and warranties
contained in Section 10 of the Loan Agreement are true and correct with the same
force and effect as if made on and as of the date of this Agreement except to
the extent such representations and warranties expressly by their terms relate
only to an earlier date, and (v) after giving effect to this Agreement, there is
no Existing Default.
5. Effect of Amendment. The execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of
Administrative Agent or any Lender under the Original Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the
Original Loan Agreement, any of the other Loan Documents or any existing Default
or Event of Default. Each reference in the Original Loan Agreement to “the
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, shall be
read as referring to the Original Loan Agreement as amended by this Amendment.
6. Reaffirmation. Borrower hereby acknowledges and confirms that as of the date
hereof, (i) the Loan Agreement and the other Loan Documents remain in full force
and effect, (ii) Borrower has no defenses to its obligations under the Loan
Agreement and the other Loan Documents, and (iii) Borrower has no claim against
Administrative Agent or any Lender arising from or in connection with the Loan
Agreement or the other Loan Documents and hereby waives, releases and discharges
any claims the Borrower may have against Administrative Agent or any Lender
arising on or prior to the date hereof.
7. Governing Law. This Agreement has been executed and delivered in Chicago,
Illinois, and shall be governed by and construed under the laws of the State of
Illinois without giving effect to choice or conflicts of law principles
thereunder.

3



--------------------------------------------------------------------------------



 



8. Section Titles. The section titles in this Agreement are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Agreement.
9. Counterparts; Facsimile Transmissions. This Agreement may be executed in one
or more counterparts and on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.
10. Notices for Lender. Lender hereby notifies each Borrower that the notice
address for Lender is changed effective as of August 1, 2004 as follows:
LaSalle Bank National Association
One North Brentwood Blvd., Suite 950
Clayton, Missouri 63105
Attention: James Binz
FAX No.: 314-621-1612
Confirming Telephone No.: 314-613-1917
          with a copy to:
Lewis, Rice & Fingersh L.C.
500 North Broadway, Suite 2000
St. Louis, Missouri 63102
Attention: Steven C. Drapekin, Esq.
FAX No.: 314-612-7692
Confirming Telephone No.: 314-444-7600
11. OFAC/BSA Provision. Borrower shall (a) ensure that neither it nor any Person
who owns a controlling interest in or otherwise controls Borrower, each
Guarantor, each other Covered Person and each of their Subsidiaries is or shall
be listed on the Specially Designated Nationals and Blocked Person List or other
similar lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury, or included in any Executive Orders, (b) not use or
permit the use of the proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply, and cause each Person who owns a controlling interest
in or otherwise controls the Borrower each Guarantor, each other Covered Person
and each of their Subsidiaries to comply, with all applicable Bank Secrecy Act
(“BSA”) laws and regulations, as amended.
12. Patriot Act Notice. Administrative Agent, each Lender and LaSalle (for
itself and not on behalf of any other party) hereby notifies each Borrower, each
Guarantor, each other Covered Person and each of their Subsidiaries that,
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, each Guarantor,
each other Covered Person and each of their Subsidiaries, which information
includes the name and address of the Borrower, each Guarantor, each other
Covered Person and each of their Subsidiaries and other information that will
allow Administrative Agent, such Lender or LaSalle, as applicable, to identify
the Borrower, each Guarantor, each other Covered Person and each of their
Subsidiaries in accordance with the Act.

4



--------------------------------------------------------------------------------



 



13. Fees and Expenses. Borrower shall promptly pay to Administrative Agent all
fees, expenses and other amounts owing to Administrative Agent under the Loan
Agreement and the other Loan Documents upon demand, including, without
limitation, all reasonable fees, costs and expenses incurred by Administrative
Agent in connection with the preparation, negotiation, execution, and delivery
of this Amendment.
14. Incorporation By Reference. Administrative Agent, Lenders and Borrower
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Agreement by this reference.
15. Statutory Notice — Insurance. The following notice is given pursuant to
Section 10 of the Collateral Protection Act set forth in Chapter 815
Section 180/1 of the Illinois Compiled Statutes (1996); nothing contained in
such notice shall be deemed to limit or modify the terms of the Loan Documents:
UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.
16. Statutory Notice — Oral Commitments. Nothing contained in the following
notice shall be deemed to limit or modify the terms of the Loan Documents:
ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.
Borrower acknowledges that there are no other agreements between Administrative
Agent, Lenders, and Borrower, oral or written, concerning the subject matter of
the Loan Documents, and that all prior agreements concerning the same subject
matter, including any proposal or commitment letter, are merged into the Loan
Documents and thereby extinguished.
{Remainder of page intentionally left blank; signature page follows}

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed as of the date
first above written.

                      LAYNE CHRISTENSEN COMPANY,         a Delaware corporation
   
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LASALLE BANK NATIONAL ASSOCIATION,         as
Administrative Agent and as sole Lender    
 
               
 
  By:       /s/ James Binz                       Name:   James C. Binz        
Title:   Senior Vice President    

{Unconditional Reaffirmation of Guaranty follows}

6



--------------------------------------------------------------------------------



 



UNCONDITIONAL REAFFIRMATION OF GUARANTY
     Each of the undersigned has reviewed the Amendment No. 1 to Loan Agreement,
dated as of the date of hereof (as defined herein), by and among Layne
Christensen Company, a Delaware corporation (Borrower) and LaSalle Bank National
Association (LaSalle), as Administrative Agent, and LaSalle and the other
lenders, as Lenders (the “First Amendment”), and all other documents and
financial statements the undersigned deems necessary relating to the Borrower
and the Guarantied Obligations. Capitalized terms used herein, but not defined
herein, unless otherwise noted, shall have the meanings set forth in the First
Amendment or if not defined therein, as defined in that certain guaranty to
which the undersigned and the Administrative Agent are a party to, which is
either that certain Unlimited Guaranty dated and effective July 31, 2003 or that
certain Unlimited Guaranty dated and effective January 27, 2004 (collectively,
the “Guaranties” and individually, a “Guaranty”).
     Each of the undersigned acknowledges and consents to all changes set forth
in the First Amendment, and agrees that all such changes are in the best
interests of the Borrower and each of the undersigned. In consideration of
financial accommodations granted and which may hereafter be granted to Borrower
by Administrative Agent and the Lenders, in consideration of Administrative
Agent’s and the Lender’s reliance on the Guaranties and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, each of the undersigned irrevocably and unconditionally reaffirms
pursuant to the terms of the Guaranty to which it is a party its continuing
guarantee of the payment and performance of all Guarantied Obligations,
including, without limitation, all the Loan Obligations, and the undersigned
further agrees that the validity and enforceability of the Guaranty to which it
is a party is not and shall not be affected in any way or manner by the First
Amendment.
Dated: July 15, 2005

                      BOYLES BROS. DRILLING COMPANY,         a Utah corporation
   
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      CHRISTENSEN BOYLES CORPORATION,         a Delaware
corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      INTERNATIONAL DIRECTIONAL SERVICES, LLC,         a
Delaware limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

7



--------------------------------------------------------------------------------



 



                      LAYNE TEXAS, INCORPORATED,         a Delaware corporation
   
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      MID-CONTINENT DRILLING COMPANY,         a Delaware
corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      SHAWNEE OIL & GAS, L.L.C.,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      STAMM-SCHEELE INCORPORATED,         a Louisiana
corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      TOLEDO OIL & GAS SERVICES, INC.,         a Louisiana
corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

8



--------------------------------------------------------------------------------



 



                      VIBRATION TECHNOLOGY, INC.,         a Delaware corporation
   
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE DRILLING PTY LTD,         an Australian company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      LAYNE CHRISTENSEN AUSTRALIA PTY LTD,         an Australian
company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      STANLEY MINING SERVICES PTY LTD,         an Australian
company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      SMS HOLDINGS PTY LTD,         an Australian company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      WEST AFRICAN HOLDINGS PTY LTD,         an Australian
company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

9



--------------------------------------------------------------------------------



 



                      WEST AFRICAN DRILLING SERVICES PTY LTD,         an
Australian company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      WEST AFRICAN DRILLING SERVICES (NO. 2)         PTY LTD, an
Australian company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Director    

                      LAYNE ENERGY, INC., a Delaware corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY CHERRYVALE, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY CHERRYVALE PIPELINE, LLC,         a Delaware
limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY DAWSON, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

10



--------------------------------------------------------------------------------



 



                      LAYNE ENERGY DAWSON PIPELINE, LLC,         a Delaware
limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY ILLINOIS, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY ILLINOIS PIPELINE, LLC,         a Delaware
limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY MARKETING, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY OPERATING, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY OSAGE, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

11



--------------------------------------------------------------------------------



 



                      LAYNE ENERGY PIPELINE, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY PRODUCTION, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY RESOURCES, INC.,         a Delaware
corporation    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY SYCAMORE, LLC,         a Delaware limited
liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE ENERGY SYCAMORE PIPELINE, LLC,         a Delaware
limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

                      LAYNE WATER DEVELOPMENT AND         STORAGE, LLC,        
a Delaware limited liability company    
 
               
 
  By:       /s/ Jerry W. Fanska                       Name:   Jerry W. Fanska  
      Title:   Vice President    

{end of signatures}

12